PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/401,777
Filing Date: 9 Jan 2017
Appellant(s): TALLEY et al.



__________________
Paul Zarek
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed October 28, 2020.



(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 29, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 7, 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“Synthesis of Deuterated Benzopyran Derivatives as Selective COX-2 inhibitors…”, cited on applicant’s IDS), in view of Dhawan et al. (“Cyclooxygenase-2 dependent and independent antitumor effects induced by celecoxib in urinary bladder cancer cells”, 2008, Mol Cancer Ther, Vol 7(4), pages 897-904),and McKearn et al. (US 2002/0103141 A1),in further view of Ayers et al. (US 2016/0312297 A1) all are of record.

The claims are generally drawn to compositions comprising a compound of formula (I) and a second agent. Applicant has elected (S)-6-bromo-8-trideuteromethyl-2-(trifluoromethyl)-2H-chromene-3-carboxylic acid as the species of formula (I) and pembrolizumab as the second agent. The elected species (also referred to as A01) has the following structure: 

    PNG
    media_image2.png
    141
    638
    media_image2.png
    Greyscale
 (Page 12, table 1, specification as filed)
Pembrolizumab is a monoclonal antibody that binds to PD-L1 (see below). 
Claims 1-8, 10, 12-14 and 16 all read up on the elected combination. Claim 21 recites a pharmaceutical composition comprising said combination and at least one pharmaceutically acceptable excipient. 

Overview


Teachings of Zhang
Zhang is generally drawn to deuterated benzopyran derivatives as selective COX-2 inhibitors and they teach them as having improved pharmacokinetic properties: 

    PNG
    media_image3.png
    93
    668
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    161
    413
    media_image4.png
    Greyscale
 (Abstract, Zhang) 
Zhang teaches that COX-2 inhibitors have been used for treating various conditions including pain, inflammation, and certain types of cancer associated with inflammation mediated by COX-2: 

    PNG
    media_image5.png
    53
    328
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    71
    338
    media_image6.png
    Greyscale
(End of Column 1, first paragraph in column 2)

Zhang teaches that the use of deuterium for creating new chemical entities was known, and that because carbon-deuterium bonds are stronger than the more common carbon-hydrogen bonds, the replacement of hydrogen with deuterium at metabolically labile positions can significantly improve the PK and efficacy of compounds by slowing metabolism: 

    PNG
    media_image7.png
    238
    321
    media_image7.png
    Greyscale
(Page 1163, Column 2, 2nd paragraph, Zhang) 
Zhang also measured the COX-2 inhibition of various compounds and teach 6h (the elected species, A01) as being one of the most potent COX-2 inhibitors: 

    PNG
    media_image8.png
    187
    336
    media_image8.png
    Greyscale
 (See table 4, page 1164, column 2 as well as table 1 on page 1164)
As seen in table 4, they compared these compounds to celecoxib, and teach them as being more potent or more effective in vivo, in mouse models to treat inflammation and pain. They also tested this compound on arthritis, teaching a dose dependent effect: 

    PNG
    media_image9.png
    183
    331
    media_image9.png
    Greyscale
(Page 1164, figure 2, Zhang) 
Zhang teaches that these compounds, including 6h, showed potency in various models and that they showed not only excellent selective COX-2 inhibition, but also a significantly improved PK profile, and that they were effective in what is the gold standard for animal models of inflammation and pain:

    PNG
    media_image10.png
    160
    339
    media_image10.png
    Greyscale
(Page 1165, column 2, 2nd full paragraph)
Zhang also teaches that the (S) enantiomer specifically, S-6h, was 2-5 times more effective than the racemic mixture: 

    PNG
    media_image11.png
    80
    324
    media_image11.png
    Greyscale
(Page 1165, column 2, end of 1st full paragraph, see also Table 5 in column 1) 

Applicant’s elected species, A01, is the s-enantiomer, but as shown above Zhang not only teaches that the compound is effective as a selective cox-2 inhibitor but that the S-enantiomer specifically was significantly more potent than the racemic mixture, thus clearly suggesting to use the S-enantiomer, s-6h. 


Teachings of Dhawan
Dhawan et al. is generally drawn to the use of COX-2 inhibitors in treating bladder cancer, they teach that COX-2 is overexpressed in bladder cancer and that COX-2 inhibitors have shown anti-tumor activity against bladder cancer. They teach that the selective COX-2 inhibitor celecoxib has been shown to inhibit proliferation in HT1376 bladder cancer cell lines:

    PNG
    media_image12.png
    409
    474
    media_image12.png
    Greyscale
(Abstract, Dhawan) 
They further teach that COX-2 is overexpressed in ~75-85% of urinary bladder cancers: 

    PNG
    media_image13.png
    323
    470
    media_image13.png
    Greyscale
(Page 897, column 2, 2nd paragraph of introduction section, Dhawan)

Thus as seen in Dhawan, it was known in the art that bladder cancer was one of those cancer types in which COX-2 is overexpressed, and they also teach the use of a standard COX-2 inhibitor, celecoxib, to inhibit proliferation of bladder cancer cells. Zhang compared their compounds to celecoxib and teaches that they were as potent, or more potent than celecoxib in the animal models as inhibiting COX-2.

Teachings of McKearn
McKearn is similar to Dhawan, in that they also teach the use of COX-2 inhibitors for treating bladder cancer.  McKearn is generally drawn to treating various types of cancer with a combination of a COX-2 inhibitor and a DNA topoisomerase I inhibiting agent. 

    PNG
    media_image14.png
    60
    298
    media_image14.png
    Greyscale
(Abstract) 
They specifically teach treating bladder cancer, with this combination, including teaching treatment of both superficial bladder cancer and metastatic bladder cancer:  

    PNG
    media_image15.png
    149
    295
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    182
    290
    media_image16.png
    Greyscale
(Page 71, [0697], [0699], see all of Illustration 5, page 70, [0684] to page 71, [0699]). 
They teach a variety of different COX-2 inhibitors such as celecoxib, rofecoxib, and valdecoxib (see page 76, Table 24, [0727]). They teach that various COX-2 inhibitors can be used, and that in one embodiment the selectivity ratio of COX-2 to COX-1 is at least 50 or at least 100: 

    PNG
    media_image17.png
    249
    287
    media_image17.png
    Greyscale
(Page 7, [0097])
It is noted that Zhang teaches a greater than 100x selectivity for COX2 and COX 1 for the compound 6h (see table 1, page 1164, of Zhang). 

    PNG
    media_image18.png
    173
    297
    media_image18.png
    Greyscale
(Page 9, [0167])
These have a similar generic structure to those in Zhang, although they do not contain the deuterium substitution.  Thus McKearn also teaches the use of COX-2 inhibitors to treat bladder cancer, and they teach both celecoxib as well as non-deuterated analogs of the compounds in Zhang. 

Teachings of Ayers 
Ayers is generally direct towards the use of PD-L1 gene signature 
Markers for identifying cancer patients most likely to benefit from PD-1 antagonists, as well as methods of treating subjects with PD-1 antagonists: 
    PNG
    media_image19.png
    102
    306
    media_image19.png
    Greyscale
(Abstract, Ayers) 
Ayers teaches that PD-1 and PD-L1 are expressed in human cancers in a variety of tissues and that it has been shown that PD-L1 expression is correlated with poor prognosis and reduced survival: 

    PNG
    media_image20.png
    186
    297
    media_image20.png
    Greyscale
(Page 1, [0003], Ayers) 
They specifically teach MK-3475 as a monoclonal antibody that inhibits PD-1: 

    PNG
    media_image21.png
    146
    292
    media_image21.png
    Greyscale
(Page 1, [0004])
They specifically teach treatment of humans with various types of cancer, including bladder cancer: 

    PNG
    media_image22.png
    177
    298
    media_image22.png
    Greyscale
(Page 2, [0018])
They also teach MK-3475 as a particularly preferred embodiment of the invention: 
    PNG
    media_image23.png
    87
    292
    media_image23.png
    Greyscale
(Page 2, [0019])

    PNG
    media_image24.png
    145
    298
    media_image24.png
    Greyscale
(Page 16, [0137]) 
They also specifically teach using pharmaceutical compositions with acceptable carriers and excipients (page 17, [0139]), and they studied the correlation between specific genes and the response to MK-3475: 

    PNG
    media_image25.png
    180
    299
    media_image25.png
    Greyscale
(Page 21, [0190-0191]) 
They teach bladder cancer as being one of the 4 types that was tested to compare the correlation between the genes and PD-l1 expression: 
    PNG
    media_image26.png
    189
    299
    media_image26.png
    Greyscale
(Table 5, page 22, [0192]) 
Thus Ayers clearly teaches treatment of cancers in which PD-l1 is overexpressed, including specifically bladder cancer. They also teach MK-3475 as a preferred PD-L1 


Examiner’s Analysis and Conclusion of Obviousness
 “In rejecting claims under 35 U.S.C. § 103, the examiner bears the initial burden of presenting a prima facie case of obviousness. Only if that burden is met, does the burden of coming forward with evidence or argument shift to the applicant.” In re Rijckaert, 9 F.3d 1531, 1532 (Fed. Cir. 1993) (citations omitted). 

In order to determine whether a prima facie case of obviousness has been established, we consider the factors set forth in Graham v. John Deere Co., 383 U.S. 1, 17 (1966): (1) the scope and content of the prior art; (2) the differences between the prior art and the claims at issue; (3) the level of ordinary skill in the relevant art; and (4) objective evidence of nonobviousness, if present.
(1) The content of the cited prior art references are addressed above, and it is clear from these references that the prior art teaches both COX-2 inhibitors and PD-L1 inhibitors for treatment of bladder cancer, including teaching pembrolizumab (MK-3475) specifically as a preferred PD-L1 antagonist, as well as teaching A01 (s-6h) as a preferred selective COX-2 inhibitor. 
(2) The key differences between the prior art and the claims at issue are: 
a. Zhang, who teaches compound A01 as a selective COX-2 inhibitor, teaches the use of these compounds for treating cancer involving COX-2 but does not specifically identify any particular type of cancer. 

c. Bladder cancer was also known in the art as one in which PD-L1 was overexpressed and one in which the PD-L1 antibody pembrolizumab (MK-3475) was known in the art to be useful to treat. 
(3) The level of one of ordinary skill in the art is high, typically a PhD or MD, and the ordinary artisan would clearly include a PhD chemist or someone who would clearly have experience in treating bladder cancer. 
(4) There has been no objective evidence of non-obviousness submitted. 

 “Once the Graham factual inquiries are resolved, Office personnel must determine whether the claimed invention would have been obvious to one of ordinary skill in the art. 
The obviousness analysis cannot be confined by . . . overemphasis on the importance of published articles and the explicit content of issued patents. . . . . In many fields it may be that there is little discussion of obvious techniques or combinations, and it often may be the case that market demand, rather than scientific literature, will drive design trends.KSR, 550 U.S. at 419, 82 USPQ2d at 1396. 

Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art. The "mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art." Id. In determining obviousness, neither the particular motivation to make the claimed invention nor the problem the inventor is solving controls. The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. See 35 U.S.C. 103  or pre-AIA  35 U.S.C. 103(a). Factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap. The rationales discussed below outline reasoning that may be applied to find obviousness in such cases. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.”  
See MPEP 2141, section III.

In the instant case, rationale (A) is the most relevant, however rationales (G) is also applicable and could also support a prima facie case of obviousness. KSR and the MPEP indicate that a rationale should be explicit however there is no requirement that only 1 apply and in many cases more than 1 rationale is relevant. Further, the 

It has long been held obvious to combine two known materials for their known function. In re Kerkhoven, 626 F.2d 846, 205 USPQ 1069 (CCPA 1980); In re Pinten, 459 F.2d 1053, 173 USPQ 801 (CCPA 1972); In re Lindner, 457 F.2d 506, 173 USPQ 356 (CCPA 1972); In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960)
In re Diamond and Kellman, 149 USPQ 562 (C.C.P.A. 1966), supports the obviousness of combining two drugs known to be useful for the same purpose.  In Diamond, Appellants were claiming a combination of adenosine-5-monophosphate (A5MP) and a glucocorticoid.  The Examiner cited prior art teaching that A5MP and glucocorticoids were known in the art to be useful for treating collagen diseases and that combining drugs for the treatment of disease is suggested by the prior art.  Appellants argued that the combination of the two drugs is non-obvious since there is no teaching to combine these two out of all known anti-inflammatory agents.  The Court was not persuaded by this argument, stating that:“...we think it clear that it is a standard practice in this art to combine ingredients.”   
And the court further found:  “We are not convinced of non-obviousness of the combination of the two drugs, A5MP and a glucocorticoid such as hydrocortisone, for use as an anti-inflammatory composition, particularly since the record supports the solicitor's contention that the drugs selected are two of the commonly used drugs in the treatment of such collagen diseases.” In re Diamond and Kellman, page 555. 

In the instant case, it would be obvious to combine the COX-2 inhibitor A01 from Zhang with the PD-L1 antagonist from Ayers, into a combination therapy to treat bladder 

Also applicable to the analysis of obviousness are the following decisions:
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). “In determining whether obviousness is established by combining the teachings of the prior art, ‘the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.’” In re GPAC Inc., 57 F.3d 1573, 1581 (Fed. Cir. 1995).

“[I]in a section 103 inquiry, ‘the fact that a specific [embodiment] is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.‟” Merck & Co.Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (quoting In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976).)In Merck, a prior art patent disclosed genus of 1200 effective combinations of compounds, including the claimed combination. The court found that the “[d]isclos[ure of] a multitude of effective combinations does not render any particular formulation less obvious.”Merck & Co. Inc. v.Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989). 

A claimed invention is unpatentable if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious to one of ordinary skill in the relevant art. 35 U.S.C. § 103. In KSR, the Supreme Court criticized a rigid approach to determining obviousness based on the disclosures of individual prior-art references, with little recourse to the knowledge, creativity, and common sense that an ordinarily skilled artisan would have brought to bear when considering combinations or modifications. KSR, 550 U.S. at 415-22. This “expansive and flexible approach,” id. at 415, is consistent with the Courts’ pre-KSR decisions acknowledging that the inquiry “not only permits, but requires, consideration of common knowledge and common sense.”DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. PatrickCo., 464 F.3d 1356, 1367 (Fed. Cir. 2006).  As KSR established, the knowledge of such an artisan is part of the store of public knowledge that must be consulted when considering whether a claimed invention would have been obvious.

In the present case, it is well established in the art that COX-2 and PD-L1 were both overexpressed in bladder cancer. Both COX-2 inhibitors and PD-L1 inhibitors had been used to treat bladder cancer. Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as to administer the COX-2 inhibitor A01, in combination with the PD-L1 inhibitor pembrolizumab (MK-3475) as taught by Zhang in view of the teachings of Ayers. It would have been obvious to one of ordinary skill in the art that the A01 of Zhang would have improved pharmacokinetic properties over celecoxib and would thus be an obvious advantage in using that compound to treat the bladder cancer. The use of combination therapies, particularly in treating cancer, is well known. 
Additionally, for any obviousness rejection there must be a reasonable expectation of success, and MPEP 2143.02 clearly indicates that: 
Where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable expectation of success. In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) Ex parte Blanc, 13 USPQ2d 1383 (Bd. Pat. App. & Inter. 1989) 

Obviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) (Claims directed to a method for the commercial scale production of polyesters in the presence of a solvent at super atmospheric pressure finding there was no reasonable expectation that a process combining the prior art steps could be successfully scaled up in view of unchallenged evidence showing that the prior art processes individually could not be commercially scaled up successfully.). See also Amgen, Inc. v. Chugai Pharm. Co., 927 F.2d 1200, 1207-08, 18 USPQ2d 1016, 1022-23 (Fed. Cir.), cert. denied, 502 U.S. 856 (1991) (In the context of a biotechnology case, testimony supported the conclusion that the references did not show that there was a reasonable expectation of success.); In re O’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988)” See MPEP 2143.02. 

In the instant case there is a reasonable expectation of success because the combination suggested by the prior art is simply the combination of elements known in the art, with no change in their respective functions and the combination yields predictable results. Applicants have not provided any evidence that a reasonable expectation of success could not have been achieved. It is noted that the mere fact that nobody had made applicant's exact claimed composition or performed applicant’s exact method is not evidence that a lack of reasonable expectation of success exists. 
In conclusion, applicant's claimed invention is obvious for the reasons explained above, is supported by the rationale and case law show above, and there is a reasonable expectation of success as explained above, thus applicant’s claims 1-8, 10, 12-14, 16, and 21 are unpatentable over Zhang in view of Dhawan and McKearn, in further view of Ayers. 

Double Patenting
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 5, 7, 12 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9,371,305, in view of Ayers et al. (US 2016/0312297 A1) of record. 

Although the conflicting claims are not identical, they are not patentably distinct from each other because both the instant claims and the claims of the ‘914 patent recite compositions comprising the same deuterated chromene compounds. The ‘305 patent recites the elected species of formula (I) in claim 15 (see column 47, claim 15). The compositions of the ‘305 patent do not require the pembrolizumab, however they do not exclude pembrolizumab and it would be obvious to combine the compounds of the ‘305 . 


(2) Response to Argument
	Appellant respectfully submits that the cited combination of art does not teach or suggest a combination of Compound A01 with one of a PD-1 inhibitor, PD-L1 inhibitor, or CTLA4 inhibitor and the Examiner does not compensate for the deficiencies of the cited art.  This argument has been fully considered but has not been found convincing.  Zhang, is generally drawn towards deuterated benzopyran derivatives as COX-2 inhibitors, and they teach the elected species “A01” as a COX-2 inhibitor.  They also teach using these inhibitors to treat cancers associated with inflammation mediated by COX-2.  Zhang does not explicitly teach pembrolizumab, however it would have been obvious to the ordinary artisan at the time of the invention to modify the composition of Zhang to combine it with a PD-L1 inhibitor, including specifically pembrolizumab, for treatment of bladder cancer.  Dhawan is cited to show that bladder cancer was one of those cancers known to be mediated by COX-2, in which COX-2 inhibitors had been used to treat. McKearn is also drawn to the use of COX-2 inhibitors to treat bladder 

	Appellant argue that the examiner has not provided a nexus between COX-2 inhibition and pharmacokinetic properties and the treatment efficacy for bladder cancer. The Examiner offers no evidence demonstrating that bladder cancer can be treated with COX-2 inhibitor in general let alone with Compound A01 in particular.  This argument has been fully considered but has not been found convincing.  Zhang is generally drawn to deuterated benzopyran derivatives as selective COX-2 inhibitors and they teach them as having improved pharmacokinetic properties.  Zhang teaches that COX-2 inhibitors have been used for treating various conditions including pain, inflammation, and certain types of cancer associated with inflammation mediated by COX-2.  Zhang teaches that the use of deuterium for creating new chemical entities was known, and that because   McKearn is similar to Dhawan, in that they also teach the use of COX-2 inhibitors for treating bladder cancer.  McKearn is generally drawn to treating various types of cancer with a combination of a COX-2 inhibitor and a DNA topoisomerase I inhibiting agent. They specifically teach treating bladder cancer, with this combination, including teaching treatment of both superficial bladder cancer and 
	Appellant argue that COX-2 expression in the human bladder cancer cell lines studied was not found to be predictive of response to celecoxib in vitro. Appellant further states that employment of celecoxib would not be expected results. This argument has 
	Appellants assert that the uncertainty of Dhawan is not remedied by McKern, which combines a DNA topoisomerase I inhibitor with COX-2 inhibitor.  The COX-2 inhibitor is used for the prevention or treatment of DNA topisomerase I inhibiting agent-related diarrhea”.  There is no suggestion therein that COX-2 inhibition itself has any effect on bladder cancer or indeed any cancer.  McKern is completely silent regarding Compound A01.  This argument has been fully considered but has not been found convincing.   As stated above, Dhawan in combination with Zhang provides motivation to employ A01; a potent COX-2 inhibitor for the treatment of bladder cancer.  McKern , urinary bladder, and head and neck.  The utility of COX-2 selective inhibiting agents as chemopreventive, antiangiogenic and chemotherapeutic agents is described in the literature, See for example Koki et al., Potential utility of COX-2 selective inhibiting agents in chemoprevention and chemotherapy. Exp. Opin. Invest. Drugs (1999) 8(10) pp. 1623-1638.  (paragraph 0356). McKern further discloses that there is a need for a method of treating or preventing a cancer in a patient that overexpresses COX-2 and/or an oncogene (paragraph 0358). McKern specifically discloses bladder cancer (paragraph 0685).  McKern teaches that a therapy for the treatment of Superficial bladder cancer is a combination of neoplasia disorder effective amounts of a COX-2 selective inhibiting agent and a DNA topoisomerase I inhibiting agents (paragraph 0696).  Therefore, taken the cited art, it would have been obvious to administer COX-2 inhibitor for the treatment of bladder cancer with a reasonable expectation of success.  Additionally, since the instant claims recite the transitional language of “comprising”, does not preclude additional agent for the treatment of bladder cancer.  
In response to appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a In re Young, 403 F.2d 754, 159 USPQ 725(CCPA 1968); In re Keller 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

	Appellants asserts unexpected properties which is not suggested in the cited art.  This argument has been fully considered but has not been found convincing.  First, Figure I appears to demonstrate to demonstrate unexpected results. However, the instant claims are not commensurate in scope of said results. The asserted unexpected results is in the combination of compound A01 (1 mg/kg and 10 mg/kg) with Erlotinib (at 50 mg/kg) in accordance with Fig 1.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 
	Appellants argue that the obvious double patent rejection should be withdrawn because the “305 does not disclose the addition of a PD-L1 inhibitor (e.g. combination). This argument has been fully considered but has not been found persuasive. The ‘305 patent teaches using these compositions as COX-2 inhibitors and teaches the use of these for treating various cancers including cancer such as the tumor is one of hemangioma, endometriosis, gastrointestinal stromal tumor, histiocytic lymphoma, non-Small cell lung cancer, Small-cell lung cancer, lung adenocarcinoma, squamous cell Ayers teaches MK3475 in combination with any other therapeutic agent (paragraph 0152)(emphasis added). Ayers teaches the solid tumor is bladder cancer, breast cancer, clear cell kidney cancer, head/neck Squamous cell carcinoma, lung Squamous cell carcinoma, malignant melanoma, non-Small-cell lung cancer (NSCLC), ovarian cancer, pancreatic cancer, prostate cancer, renal cell cancer, Small-cell lung cancer (SCLC) or triple negative breast cancer (paragraph 018). Taken the cited art, it would have been obvious to administer a COX-2 inhibitors specifically A01 in combination with MK3475 for the treatment of cancer.  It would be obvious to combine COX-2 inhibitors with other known compositions for treating cancer such as the MK-3475 taught by Ayers for treatment of cancer with a reasonable expectation of success.  As stated in In re Kerkhoven, 626 F.2d 846, 205 USPQ 1069, at page 1072 (CCPA 1980):
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose.  In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (CCPA 1960).  As this court explained in prima facie obvious to combine COX-2 inhibitor and PD-L1 inhibitor composition cojointly in a formulation to treat various cancer with a reasonable expectation of success absence evidence.

	For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
Conferees:
/MARK L SHIBUYA/Supervisory Patent Examiner, Art Unit 1624                                                                                                                                                                                                        
/WU CHENG W SHEN/Supervisory Patent Examiner, Art Unit 1628
                                                                                                                                                                                                        Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.